DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 01/14/2022.
Status of claims in the instant application:
Claims 1-18 are pending.
Response to Arguments
Applicant’s arguments, see page [6-7] of the remarks filed on 01/14/2022 with respect to priority claims to earlier filed application, have been fully considered, and they are persuasive. Therefore, the Examiner agrees that the priority claim to earlier filed application is proper.
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10715498 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the “non-statutory double patenting rejections” have been withdrawn.
Information Disclosure Statements (IDS) filed on 01/14/2022 have been considered, and a signed copies of the IDS forms have been attached to this office action.

Allowable Subject Matter
Claims 1-18 are allowed.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s claim set filed on 01/14/2022 in response to office action mailed on 10/15/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
Jannard, [US PGPUB 2014/0196079], this is considered the closest prior art of the instant application, that generally teaches Systems and methods for providing a content delivery network with one or more network-connected audiovisual players. A content delivery network provider can provide an access module residing within a network-connected audiovisual player wherein the access module can be configured to control the player. The access module can be configured to function within a gateway environment on the player such that the gateway environment passes commands from the access module to the firmware or secure module on the player operating in a secure environment. As a result, each player with the access module can become a part of the content delivery network as the content delivery network provider can control the network-connected audiovisual players. The content delivery network can implement multi-level access controls to licenses and encryption keys to secure audiovisual content.
Sunil, [Pent No. US 8688991 B1], discloses a system that identifies a playlist comprising at least one reference to content. The system provides a digital signature to the playlist. The digital signature links the playlist to a creator of the playlist. The system authenticates an application rendering the content using the digital signature. The system receives a command to render the playlist using the application.

Strom et al., [US PGPUB 2011/0179268], generally teaches one or more files of an application are obtained and configured as a virtual storage volume. An application package is generated by encrypting, using a key, the one or more files configured as a virtual storage volume. A license generation module generates a license including both a usage policy for the application and the key. A computing device, to run the application, obtains and attempts to authenticate the application package. If the application package is authenticated, then a license associated with the application package is obtained and at least part of the application package is decrypted using the key in the license. A virtual storage volume that includes the application is mounted, and the application is executed in accordance with the usage policy in the license. However, if the application is not authenticated, then the application is not executed.
McCarthy et al., [US PGPUB 2015/0163206], generally teaches a secure data exchange system that includes a data management facility; and a plurality of data storage nodes. The data management facility manages content sharing between entities of data stored in the data storage nodes, wherein the data is stored by a user of a first entity and comprises content and metadata. The data management facility only 
Sentinelli et al., [US PGPUB 2011/0161668], generally teaches a method of distributing media content over networks where content is shared includes coupling downloading metadata, which is accessed to start downloading media contents from the network, with semantic metadata representative of the semantic information associated with at least one of the content, and with source metadata indicative of the source of the media content. At least one of the semantic and the source metadata may be made accessible without downloading, even partially, the media content. A digital signature may also be applied to the metadata to enable the verification that, at reception, the metadata is intact and has not been subjected to malicious tampering.
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1, 7 and 13; specifically they do not disclose “verifying the signature corresponding to the file list; in response to determining that the signature corresponding to the file list has been verified, determining whether the plurality of files indicated in the file list match files included in the video archive; and in response to determining that the plurality of files indicated in the file list does not match files included in the video archive, inhibiting a request for a decryption key for decrypting the encrypted video stream.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434